PER CURIAM:
John Robert Owens appeals from his conviction of violating 26 U.S.C. § 7212(b), forcibly rescuing certain vehicles *1206which had been seized by Internal Revenue Service agents.
The evidence presented against Owens was circumstantial. However, we conclude that it was sufficient for the jury to find beyond a reasonable doubt that Owens had committed the crime. Cf., United States v. Chappell, 353 F.2d 83, 84 (4th Cir. 1965). We find no cause for reversal in Owens’ other assignments of error.
Judge Russell, believing the evidence insufficient to sustain a conviction, dissents.
Affirmed.